Citation Nr: 0925687	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for chronic fatigue and 
sleep disturbance.

6.  Entitlement to service connection for a gastrointestinal 
disorder.

7.  Entitlement to service connection for bilateral plantar 
fasciitis.

8.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
medial meniscus tear of the left knee.

9.  Entitlement to service connection for a respiratory 
disorder (claimed as breathing problems).

10.  Entitlement for an initial rating higher than 10 percent 
for a medial meniscus tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 
1990, from November 1990 to June 1991 and from November 2001 
to March 2002.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes at the outset that this case involves a 
rebuilt claims file.

In the January 2005 rating decision, the RO granted service 
connection for a left medial meniscus tear and assigned a 
noncompensable rating from October 28, 2003. The Veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In May 2005, the RO increased the 
disability rating to 10 percent from October 28, 2003.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

In his substantive appeal (VA Form 9), received in May 2005, 
the Veteran requested a Travel Board hearing; however, he 
withdrew his hearing request in November 2005.

In July 2006 correspondence, the Veteran raised the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  As this claim has not been adjudicated by the RO, 
it is not in appellate status and is therefore referred to 
the RO for appropriate development and consideration.

By a September 2007 decision, the Board reopened the issues 
of service connection for a skin condition, headaches, 
sinusitis, a back disability and chronic fatigue and sleep 
disturbance.  The Board also remanded the case for further 
development.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that his 
headaches, back disability and bilateral plantar fasciitis 
were causally related to his active service.

2.  Service connection is in effect for a medial meniscus 
tear of the left knee, currently evaluated as 10 percent 
disabling.

3.  The objective medical evidence of record does not 
demonstrate that a right knee disability originated service.

4.  The objective medical evidence of record demonstrates 
that the Veteran's current right knee disability is directly 
related to his service-connected medial meniscus tear of the 
left knee.

5.  The competent and probative medical evidence of record 
reflects that the Veteran's skin condition, sinusitis, 
chronic fatigue and sleep disturbance, gastrointestinal 
disorder and respiratory disorder did not originate in 
service, were not aggravated by active service and are not 
related to any incident during active service.

6.  The Veteran's a medial meniscus tear of the left knee is 
productive of residuals of a lateral meniscus tear, status 
post arthroscopy with moderate lateral instability and 
flexion ranging from 100 to 130 degrees and extension to zero 
(0) degrees. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, headaches, a back disability and bilateral plantar 
fasciitis were incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A right knee disability is proximately due to, or the 
result of, the service-connected medial meniscus tear of the 
left knee.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).

3.  The criteria for the establishment of service connection 
for skin condition, sinusitis, chronic fatigue and sleep 
disturbance, gastrointestinal disorder and respiratory 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for an initial disability rating of 20 
percent for a medial meniscus tear of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the January 2005 rating decision, he 
was provided notice of the VCAA in June 2004.  An additional 
VCAA letter was sent in October 2007.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in October 2007, 
pertaining to the downstream disability rating and effective 
date elements of his claims, with subsequent re-adjudication 
in a February 2009 Supplemental Statement of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

It is well to observe that service connection for a medial 
meniscus tear of the left knee has been established and 
initial ratings for these conditions have been assigned.  
Thus, the Veteran has been awarded the benefit sought, and 
such claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. at 490-491.  Also, it is of controlling 
significance that, after awarding the Veteran service 
connection for medial meniscus tear of the left knee and 
assigning initial disability ratings for these conditions, he 
filed a notice of disagreement contesting the initial rating 
determination.  38 C.F.R. § 3.159(b)(3) (2008) (which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial 
ratings assigned for his medial meniscus tear of the left 
knee, included notice of the criteria for a higher rating for 
that condition, and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes 
evidence retrieved to rebuild the file consisting of service 
treatment records, copies of some service personnel records, 
private medical records, VA outpatient treatment reports, VA 
examinations, a Gulf War Registry examination, Social 
Security Administration records and statements from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

1.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

As an initial matter, the Board notes that the Veteran claims 
exposure to chemicals while serving in the Southwest Asia 
theater of operations during the Persian Gulf War, including 
exposure to mustard gas and radiation, from which he 
developed several of the claimed conditions above.  While the 
evidence of record reflects that the Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War the Veteran's symptoms have been associated with a known 
clinical diagnosis and no evidence of exposure to mustard gas 
or radiation during the Veteran's active service is 
demonstrated by the objective evidence of record.  As such, 
the claimed disabilities are not qualifying chronic 
disabilities for the purposes of 38 C.F.R. § 3.317 and will 
be addressed on the basis of direct service connection.  
Moreover, the Board notes that, while the Veteran has 
submitted photographs and treatise evidence regarding 
exposure to hazardous chemicals, such exposure has not been 
documented in the service records and, as discussed below, 
any residuals of possible exposure are not demonstrated by 
the objective medical evidence of record.

A.  Headaches, Back Disability, Bilateral Plantar 
Fasciitis and a Right knee Disability

The Veteran contends that his headaches, back disability and 
bilateral plantar fasciitis are related to his active 
service.  With regard to the Veteran's headaches, he claimed 
they began in service and have continued to the present time.  
He also reported that his back disability is due to the rough 
off-road driving conditions he endured while stationed in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, as he experienced problems thereafter.  He argues that 
his plantar fasciitis manifested as a result of wearing his 
military boots, wherein he reported having trouble wearing 
the boots and required arch support.  Finally, the Veteran 
contends that his right knee disability is due to his 
service-connected medial meniscus tear in the left knee. 

The evidence of record, including the Veteran's DD Form 214 
and service records reflect that he served in the Southwest 
Asia Theater of operations during the Persian Gulf War from 
January 1991 to May 1991.

The record reflects that the Veteran was awarded Social 
Security disability effective in September 2003.  The June 
2004 award letter is of record as are the medical records 
relied on in that decision.  In a February 2005 VA 
examination, the Veteran reported that he was awarded Social 
Security disability based on his diagnosis of paranoid 
schizophrenia.

Service treatment reports reflect that the Veteran reported, 
upon entry into active duty, having taken medicines, 
including aspirin for headaches in the past and that he was 
currently not on any medications and was in excellent health.  
In an April 1991 Southwest Asia Demobilization/Redeployment 
Evaluation, the Veteran did not report any diseases or 
injuries while in the Southwest Asia region and noted taking 
"pyrido" (Pyridium; used to treat pain, burning, increased 
urination, and increased urge to urinate).  Finally, the 
Veteran reported in October 1999 that he had been treated for 
tendonitis and plantar fasciitis since his last periodic 
physical examination.  

A Gulf War Registry examination was conducted in February 
1993.  At that time, the Veteran complained of a skin 
condition on his face, a productive cough, low back pain, 
frequent headaches, sinusitis, a sleep disorder and a sore 
knee cap.  The examiner appears to have provided diagnoses 
for facial erythema, rule out lupus erythematous, bronchitis, 
low back syndrome, tension cephalalgia (headache), rule out 
post traumatic stress disorder, sinusitis, arthralgia of the 
knee and myasthenia (muscle weakness).  

VA outpatient treatment reports from February 1993, March 
1993, April 1996 and from October 2003 to March 2004 reflect 
that the Veteran was variously treated for and diagnosed with 
mild spondylitic changes in the lower lumbar spine with Grade 
I retrolisthesis of L5 on S1, chronic headaches, migraine 
headaches, bulging discs of the lumbosacral spine, arthritis 
of the spine, chronic mild to moderately severe low back pain 
and plantar fasciitis.  A February 1993 report reflects the 
Veteran complained about low back pain.  

Private medical records from September 1992 to June 2004 
reflect the Veteran was variously treated for and diagnosed 
with headaches, a history of chronic plantar fasciitis, 
bilateral plantar fasciitis, pronation syndrome with low 
grade plantar fasciitis and flexor hallucis longus (FHL) 
tendonitis, calcaneal spur, small right inferior calcaneal 
spur, bilateral knee discomfort with evidence of 
patellofemoral symptoms and mild patella tendonitis, 
bilateral patellofemoral chondromalacia, bilateral knee pain, 
possible meniscus tear, back pain, back spasms, low back pain 
with radicular symptoms, herniated nucleus pulposus, L4-L5, 
L5-S1 vertebral segment, mild annular disc bulges at L4-L5 
and L5- S1, mild narrowing of L4-L5 disc, left upper spinal 
muscle strain, muscle guarding in the lumbar paraspinals, 
pain in the lumbosacral spine and disc bulges reported from 
an MRI (magnetic resonance imaging).  Reports from September 
1992 reflect the Veteran was treated for and diagnosed with 
headaches and received a chromatography (CT) scan of the 
head, revealing no abnormalities.  A February 1994 private x-
ray of the right knee revealed the patella was in a slightly 
high position, resulting in questioning of slight subluxation 
or trauma in the past.

A February 2008 VA examination of the feet, back and knees 
reflects that the Veteran was diagnosed with bilateral knee 
arthralgia, bilateral chondromalacia, bilateral plantar 
fasciitis and intervertebral disc syndrome of the lumbar 
spine.  The examiner opined that it was as likely as not the 
Veteran's knee condition was related to his service-connected 
knee injury, explaining that the subsequent pain on the right 
side was felt to be secondary to and causally related to the 
service connected injury on the left side.  The examiner also 
found it was as likely as not that the Veteran's plantar 
fasciitis is related to his active service and provided the 
rationale that the Veteran's history is consistent with a 
chronic history referable to service and the x-ray findings 
would suggest that the spurring is chronic in nature, 
supporting the Veteran's history, symptoms and signs.  
Finally, the examiner opined that the Veteran's lumbar spine 
complaints were as likely as not related to an injury 
sustained in service, although no injury was documented in 
the available records.

In a February 2008 VA examination for neurological disorders, 
the Veteran was diagnosed with migraine headaches which the 
examiner concluded had their onset in service, explaining 
that the Veteran did not get out of service until 2002 and 
these headaches began in 1991.  In an April 2008 Addendum to 
the VA examination, the examiner stated that the claims file 
had been reviewed and previously reviewed and did not change 
his opinion that the Veteran's migraines had their onset 
during his military service.

Headaches, Low Back Disability, Bilateral Plantar Fasciitis

After a careful review of the record, the Board concludes 
that entitlement to service connection for headaches, a low 
back disability and bilateral plantar fasciitis is warranted.  
While the Veteran's service records are absent of treatment 
for these conditions during the Veteran's active duty, the 
Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Thus the Veteran is competent to report 
that his headaches began in service and have continued to the 
present time, he experienced symptoms of back problems from 
the rough off-road driving conditions he endured while 
stationed in the Southwest Asia Theater of operations during 
the Persian Gulf War and his military boots caused some foot 
problems.  

In addition, the Veteran has current diagnoses of these 
conditions which have been related to his military service by 
way of a medical opinion.  The February 2008 VA examiners 
opined that the Veteran's headaches had their onset during 
his military service in 1991 and that his low back disability 
and bilateral plantar fasciitis were as likely as not related 
to the Veteran's active service.  In addition, when asked to 
provide an Addendum opinion in April 2008 regarding the 
Veteran's headaches, the VA examiner noted he had reviewed 
the claims file in the original examination and pursuant to 
the Addendum and concluded again that the Veteran's headaches 
had their onset during his military service.  The Board also 
notes that the post-service medical evidence demonstrates 
that the Veteran has been continually treated for complaints 
of headaches as early as September 1992, within a year and a 
half following his discharge from active duty, thereby 
lending support to the VA examiner's opinion.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board finds that 
service connection for headaches, a low back disability and 
bilateral plantar fasciitis is warranted.  

Right knee disability 

After a careful review of the record, the Board concludes 
that entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
medial meniscus tear of the left knee, is warranted on 
secondary basis.  The Board notes that service connection is 
in effect for a medial meniscus tear of the left knee, 
currently evaluated as 10 percent disabling.  While the 
record does not reflect any treatment for an injury of the 
right knee in service, there is medical evidence that the 
Veteran's right knee disability is proximately due to or the 
result of a service-connected disease or injury.  In this 
regard, the Board notes that the February 2008 VA examiner 
opined that it was as likely as not the Veteran's right knee 
condition was related to his service-connected left knee 
injury, finding that the pain on the right side was secondary 
to and causally related to the service connected injury on 
the left side.  Thus, as there is evidence of a current right 
knee disability, a service connected left knee disability and 
medical evidence the Veteran's right knee disability is 
proximately due to or the result of his service-connected 
medial meniscus tear of the left knee, the preponderance of 
the evidence supports the Veteran's claim for service 
connection for a right knee disability, to include as 
secondary to the service-connected medial meniscus tear of 
the left knee and the claim for service connection is 
granted.

B.  A Skin Condition, Sinusitis, Chronic Fatigue and 
Sleep Disturbance, Gastrointestinal Disorder and 
Respiratory Disorder

The Veteran contends that his skin condition, sinusitis, 
chronic fatigue and sleep disturbance, gastrointestinal 
disorder and respiratory disorder are all related to his 
active service and resulted from his exposure to hazardous 
chemicals and mustard gas.  The evidence of record, including 
the Veteran's DD Form 214 and service records reflect that he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War from January 1991 to May 1991.

The Veteran has submitted photographs and treatise evidence 
regarding exposure to hazardous chemicals.  

As noted above, the record reflects that the Veteran was 
awarded Social Security disability effective in September 
2003.  The June 2004 award letter is of record as are the 
medical records relied on in that decision.  In a February 
2005 VA examination, the Veteran reported that he was awarded 
Social Security disability based on his diagnosis of paranoid 
schizophrenia.

Service treatment reports are absent of any findings of a 
skin condition, sinusitis, chronic fatigue and sleep 
disturbance, a gastrointestinal disorder or a respiratory 
disorder.  As previously discussed, an April 1991 Southwest 
Asia Demobilization/Redeployment Evaluation, the Veteran did 
not report any diseases or injuries while in the Southwest 
Asia region and noted taking "pyrido" (Pyridium; used to 
treat pain, burning, increased urination, and increased urge 
to urinate).  Service treatment reports are also absent of 
any findings of exposure to hazardous chemicals.  

As noted above, a Gulf War Registry examination was conducted 
in February 1993.  At that time, the Veteran complained of a 
skin condition on his face, a productive cough, low back 
pain, frequent headaches, sinusitis, a sleep disorder and a 
sore knee cap.  The examiner appears to have provided 
diagnoses for facial erythema, rule out lupus erythematous, 
bronchitis, low back syndrome, tension cephalalgia 
(headache), rule out post traumatic stress disorder, 
sinusitis, arthralgia of the knee and myasthenia (muscle 
weakness).  

VA outpatient treatment reports from February 1993, March 
1993, April 1996 and from October 2003 to March 2004 reflect 
that the Veteran was treated for and diagnosed with 
gastroesophageal reflux disease (GERD).  A February 1993 
report reflects the Veteran complained about low back pain 
and hemorrhoids and was diagnosed with a history of 
constipation.  A March 1993 VA invoice indicates that the 
Veteran sought treatment at the dermatology clinic however 
this invoice contains no record of what type of skin 
condition Veteran was treated for nor is there any diagnosed 
skin condition.  Chromatography (CT) scans of the chest 
revealed two pleural nodules located on the Veteran's right 
lower lobe of his lungs.  A November 2003 radiology report of 
the sinuses revealed an unremarkable paranasal sinus x-ray.  
Pulmonary function testing in January 2004 was essentially 
normal.

Private medical records from September 1992 to June 2004 
reflect that the Veteran was variously treated for and 
diagnosed with reflux esophagitis, mild gastritis 
inflammation of the stomach, epigastric pain, infectious 
proctitis, ulcerative colitis, idiopathic erosive colitis, a 
history of duodenitis with epigastric pain, mild duodenitis, 
mild gastritis, fatigue, tiredness, insomnia, probable 
rosacea, questionable other dermatitis, rule out contact 
dermatitis, dermatitis, eczema, facial rash, butterfly rash, 
upper respiratory disease infection, chest pain, stress with 
related chest pain, sinus problems, acute sinusitis and 
bronchitis.  A March 2001 radiology report of the sinuses 
revealed the Veteran's sinuses were within normal limits.  A 
September 2001 x-ray of the chest was normal.

In a February 2008 VA examination, the examiner found no 
evidence of an infection or parasitic disease, no evidence of 
a respiratory disorder, no evidence of chronic fatigue 
syndrome, no evidence of an undiagnosed illness and no 
evidence of any illness caused by his military duty in the 
Gulf War.  The Veteran was diagnosed with mild folliculitis 
of the face, neck, chest and back.  The examiner opined that 
the Veteran's diagnosed skin condition was not due to 
exposure during his military service and there was no 
undiagnosed skin condition.  The examiner explained that the 
Veteran had "plain old 'teen-age folliculitis acne'" 
beginning at 18 when the Veteran went into active duty and 
probably did worsen due to the natural course of the disease 
and that this skin condition was not caused by or aggravated 
by military duty or exposures.  The examiner also concluded 
that the Veteran did not meet the criteria for chronic 
fatigue syndrome although he may have some mild sleep 
disturbance secondary to his mental illness.  Finally, the 
examiner found that the Veteran did not have a respiratory 
disease but did have two stable tiny pulmonary nodules that 
appeared to be granuloma.  

In a February 2008 VA examination for sinusitis, the Veteran 
was diagnosed with chronic rhinitis and essentially normal CT 
scans with evidence of only minimal sinus disease.  The 
examiner explained that it sounded like the Veteran had a 
chronic nasal drainage since he was in service which started 
when he was subjected to sand and smoke in Desert Storm.  The 
examiner also noted there was no evidence of any significant 
sinus disease on the CT scan.  

In a March 2008 examination, the Veteran was evaluated for a 
gastrointestinal disorder.  The examiner found no significant 
gastrointestinal pathology at this time as he had complete 
resolution of his esophageal reflux symptoms and on 
examination had no significant hemorrhoiddal or perianal 
disease.  Finally the examiner opined that the Veteran had no 
gastrointestinal pathology dating back to or as a result of 
his active military duty.

In a December 2008 VA examination, the Veteran was diagnosed 
with fatigue due to deconditioning, obesity and mental 
health.  The examiner also reported that the Veteran did not 
have sinusitis at this time and he never had sinusitis in the 
past.  The examiner found that the Veteran had allergic 
rhinitis which had caused similar but milder symptoms and 
that the Veteran had confused or was misinformed about the 
two diagnoses and that allergic rhinitis did manifest itself 
during military service in Southwest Asia.  The examiner also 
reported that allergic rhinitis which occurred during his 
deployment was due to environmental allergies the Veteran 
encountered while in Southwest Asia and that his current 
symptoms and allergies have persisted due to environmental 
allergies that he experiences here.  As such, the examiner 
concluded that the Veteran's current symptoms are not due to 
environmental exposure from 1991 and the environmental 
allergens he encountered in 1991 did not cause any permanent 
physical condition to account for his current symptoms.  

The examiner also opined that the Veteran did not have 
chronic fatigue syndrome, that his exposures to noxious fumes 
during the Persian Gulf War were minimal, that there is no 
good temporal relationship between the onset of his symptoms 
and his time of service in the Persian Gulf and that other 
symptoms, including obesity, deconditioning and a mental 
health condition, were more likely to cause the Veteran's 
current symptoms.  Finally with regard to the Veteran's 
current sleep disorder, the examiner found that the Veteran 
did not have a sleep disorder and believed that the Veteran 
may have mild sleep disturbance due to non-service connected 
issues such as possible obstructive sleep apnea because of 
his obesity, a largely sedentary daytime daily existence, 
psychotropic medications and a mental health condition.  

Finally in a January 2009 addendum to a VA examination for 
mental disorders, the examiner, a VA psychologist, opined 
that the Veteran's sleep problems were most likely a result 
of his mood disturbance which was secondary to his diagnosis 
of schizophrenia, paranoid type.  This examiner found the 
Veteran did not have a separate diagnostic condition of a 
sleep disorder.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for a skin condition, 
sinusitis, chronic fatigue and sleep disturbance, 
gastrointestinal disorder and respiratory disorder is not 
warranted.  Service treatment reports do not reflect findings 
related to skin condition, sinusitis, chronic fatigue and 
sleep disturbance, gastrointestinal disorder and respiratory 
disorder in service.  The Board notes that while the Veteran 
has been diagnosed with several skin conditions, sinusitis, 
fatigue, insomnia, gastrointestinal disorders and a 
respiratory disorder at some point during the pendency of 
this appeal, there is no medical evidence of a nexus relating 
these diagnosed conditions to the Veteran's active service.  
Moreover, there is no objective medical evidence of a 
continuity of treatment for these conditions in service and 
continually after service in order to establish a continuity 
of symptomatology.  

The Board notes that in VA examinations and addendums from 
February 2008, March 2008, December 2008 and January 2009, 
the VA examiners all opined that these conditions were not 
related to the Veteran's active military service.  As the 
objective evidence of record reflects no treatment for a skin 
condition, sinusitis, chronic fatigue and sleep disturbance, 
gastrointestinal disorder and respiratory disorder during 
active service and no medical evidence of a nexus between the 
Veteran's active service and his current diagnosed 
disabilities has been established, by way of a medical 
opinion or by medical evidence of a continuity of 
symptomatology, the preponderance of the evidence is against 
these claims.  Thus, the claims for service connection for a 
skin condition, sinusitis, chronic fatigue and sleep 
disturbance, gastrointestinal disorder and respiratory 
disorder are denied.

The Board acknowledges the Veteran's statements that his skin 
condition, sinusitis, chronic fatigue and sleep disturbance, 
gastrointestinal disorder and respiratory disorder are all 
related to his active service; however, while lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See Barr v. Nicholson, 21. Vet. App. 
303 (2007);  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  An Initial Disability Rating in Excess of 10 Percent

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The Veteran's left medial meniscus tear of the left knee has 
been rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Analysis

The Veteran contends that his service-connected medial 
meniscus tear of the left knee warrants a higher rating.  

Medical records within a year prior to the Veteran's claim 
for service connection in October 2003 include private 
medical records from September 2002 to June 2004 and VA 
outpatient treatment reports from October 2003 to March 2004.  
VA outpatient treatment records reflect the Veteran was 
diagnosed with a history of a tear of the left meniscus, 
status post arthroscopy in 1996.  Private medical records are 
absent of any treatment for the left knee during this period.

In a February 2005 VA examination, the Veteran reported daily 
aching pain around the kneecap varying from a three to a ten 
on the analog pain scale.  Pain was aggravated by going up 
and down steps or kneeling.  Pain also occurred after 
standing or sitting for a long period of time.  The Veteran 
reported weakness of the knee, morning stiffness and no 
swelling.  The Veteran stated that the knee gave away but did 
not lock.  He did not have poor endurance.  He reported that 
walking actually loosened the knee and decreased pain.  He 
took medication for the knee and using a heating pad for 
relief.  No episodes of dislocation, recurrent subluxation or 
inflammatory arthritis were noted.  The Veteran had an 
upright posture and normal gait.  He did not use prosthetic 
devices and wore athletic type shoes.  

A physical examination of the left knee revealed no swelling, 
heat, redness or atrophy of the quadriceps muscles.  The 
Veteran complained of tenderness to palpation of the distal 
lateral, inferior and distal medial patellar borders.  He 
complained of pain along the lower patella when the kneecap 
was displaced upward and downward and pain along the medial 
border when the kneecap was displaced outward.  When the 
kneecap was displaced medially, he complained of pain under 
the patella and along the inferior medial border of the 
patella.  On repetitive flexion and extension, crepitus was 
palpable.  Flexion was from zero to 130 degrees with a tight 
feeling along the medial and lateral knee at 110 degrees.  
The degree of discomfort did not change and no instability 
was noted.  On repetitive range of motion the Veteran 
complained of weakness primarily, then pain.  An x-ray showed 
no bony abnormality and the impression was a negative study.

In a February 2008 VA examination the Veteran complained of 
pain, weakness, stiffness, swelling and instability on the 
left knee with occasional locking, easy fatigability and lack 
of endurance secondary to focal pain.  The Veteran reported 
joint pain without motion.  Flare-ups reportedly limited the 
Veteran's functional capacity by 60 percent, with flare-ups 
being continuous.  The Veteran reported pain ranging from a 
four to seven out of ten, with ten being the worst, and pain 
was continuous, aching and sharp.  Pain was also precipitated 
or intensified by walking, stair climbing and prolonged 
standing, only partially being alleviated by ceasing 
activity, rest and analgesic medication.  A physical 
examination of the left knee revealed no swelling or 
effusion.  Tenderness to palpation was noted in the region of 
the patellar facets and the compression test demonstrated 
evidence of tenderness suggestive of patellar chondromalacia.  
The Veteran was able to more actively extend his knee against 
resistance.  Mild to moderate quadriceps atrophy was noted.  
No muscle spasms appreciated.  Flexion was to 100 degrees and 
extension was to zero degrees.  Lachman's and McMurray's 
tests were 1+ bilaterally with left knee shift noted.  The 
bilateral joint lines were tender to palpation and the knees 
demonstrated 1+ instability at 0 degrees and 1 to 2+ 
instability on the left side at 30 degrees.  Medical imaging 
of the knees was read as negative on standing views.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
medial meniscus tear of the left knee warrants a 20 percent 
disability rating under Diagnostic Code 5257 for moderate 
lateral instability.  The objective medical evidence of 
record reflects findings of instability based upon the 
findings of the February 2008 VA examination.  In this 
regard, the Board notes that the findings of the February 
2008 VA examination include Lachman's and McMurray's tests 
were 1+ bilaterally with left knee shift noted.  The 
bilateral joint lines were tender to palpation and the knees 
demonstrated 1+ instability at 0 degrees and 1 to 2+ 
instability on the left side at 30 degrees.  The Board notes 
that while the February 2005 VA examination reported there 
was no instability, the examination did not reflect any 
instability testing was done, including McMurray's and 
Lachman's testing, and therefore the benefit of the doubt 
will be afforded to the Veteran that his instability predated 
the February 2008 VA examination as no prior instability 
testing had been performed.  See 38 C.F.R. § 3.102.  
Therefore the objective medical findings in the February 2008 
VA examination indicate moderate instability of the Veteran's 
medial meniscus tear of the left knee and along with the 
Veteran's subjective complaints of pain more nearly 
approximate the 20 percent rating assigned under Diagnostic 
Code 5257.  See 38 C.F.R. § 4.71a.  

The objective evidence of record demonstrates that the 
Veteran's flexion and extension of the right and left knee 
were not limited to a compensable degree at any time and no 
additional functional loss due to pain, weakness or 
incoordination was noted.  As such there is no objective 
evidence of limitation of motion that would warrant even a 
compensable disability rating, much less a 20 percent rating, 
under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  
As the Veteran's left and right knee disabilities do not meet 
the criteria for limitation of motion, any additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination need not be considered.  See 38 C.F.R. §§ 
4.4.40, 4.45, 4.71a, Diagnostic Code 5201; DeLuca v. Brown, 8 
Vet. App. 202.  Moreover, as there are no x-ray findings of 
arthritis a separate compensable rating under Diagnostic Code 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain is not 
warranted.  See VAOPGCPREC 9-98.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the Veteran's service-connected disabilities do not reflect 
ankylosis, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint, removal of symptomatic semilunar cartilage or an 
impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, 5259, and 5262 do not apply.  See 38 C.F.R. § 4.71a.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for an initial rating of 20 percent for a 
medial meniscus tear of the left knee are met.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a skin condition is denied.

Service connection for headaches is granted.

Service connection for sinusitis is denied.

Service connection for a back disability is granted.

Service connection for chronic fatigue and sleep disturbance 
is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for bilateral plantar fasciitis is 
granted.

Service connection for a right knee disability, to include as 
secondary to the service-connected medial meniscus tear of 
the left knee, is granted.

Service connection for a respiratory disorder is denied.

An initial disability rating of 20 percent for a medial 
meniscus tear of the left knee is granted, subject to the 
provisions governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


